department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date u i l contact person identification_number contact number employer_identification_number form required to be filed tax years se t eo ra t dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within file the returns in days of this letter unless you request an extension of time to file accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about this letter please contact the person whose name and if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely yours robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division date date ui i l department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code you applied for recognition of exemption under sec_501 as a business league based on the information submitted we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below you were organized as a limited_liability_company under the laws of the state of a on date your filed articles of organization provide that you were organized for business networking and educational_purposes your bylaws provide the following statements eyou are an organization of business people dedicated to the ideals of bettering their careers through the exchange of business leads one member represents each occupation and conflicts of interest are not allowed e your definition of a lead is a person or company who is interested in a specific service or product and is expecting a call from one of your members a lead is further defined as a contact between two members or when one member generates a contact between another member and a non-member which could potentially lead to a business transaction standing e your goal shall be to exchange business leads and extend loyalty to other members e your membership shall consist of men and women of good character and community e a member may only control and promote one of these categories e prospective members must attend two consecutive meetings and submit application to the membership chairperson prospective members will not attend the third eyour membership shall be composed of two categories listed on the official membership category list meeting where a written membership vote will be taken three no votes shall be sufficient to deny an applicant membership the only exception to the accepting of the no votes as final is when the board_of directors decides in a quorum vote that the no votes were for the purpose of keeping a prospective member out for the purpose of saving category coverage for a member who is not holding that category or for any type of religious racial or sexual bias e if two people apply for the same category within a two-week period each will speak the third week a five minute presentation by each is required at that meeting ballots will be passed and the person receiving the majority of written votes will become the member e a membership may be owned individually or by a company e members are required to sign and abide by the following commitment which includes providing a minimum of nine leads per quarter to any member your llc member control agreement provides for a lead master as one of your seven officers and managers your limited_liability_company operating_agreement states that you are managed by these seven managers who shall be responsible for the management of your business and affairs your bylaws provide that the lead manager shall provide standard lead forms to be used by members for all leads and shall monitor the quality of leads track the revenues generated by each member and provide a written monthly report to the group in your application you state that your activities consist of weekly member meetings lasting - minutes this includes approximately minutes of member and guest networking prior to the start of the meeting during this time two members display their business information at exhibit tables during the meeting two members each make a minute presentation on their business products or services the exhibit tables and presentations are designed to educate your membership about the exhibitors’ businesses so members can provide business leads to each other during the last - minutes of the meeting each member passes leads to other members and presents a commercial for his her business each quarter you host a business mixer where you invite guests working in business categories not represented in your membership your goal is to gain new members and to promote your group to the community you also state that you presently have membership units outstanding these units were purchased by members for cash and you state that you have no intention to pay dividends on these membership units you state that there is only class of membership with each membership unit having one vote membership is open to anyone of good character and community standing working in an occupational classification not already taken by an existing member business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides for the exemption from federal_income_tax of sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an it is an organization of the same general class as a chamber of commerce association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated revrul_59_391 1959_2_cb_159 holds that an organization whose membership is restricted to individuals firms associations and corporations each of which represents a different trade business occupation or profession does not qualify for exemption under sec_501 of the code the organization was created for the purpose of exchanging information on business prospects and has no common business_interest other than a mutual desire to increase the individual sales of members the revenue_ruling also holds that since the organization actively requires that its members give preference to one another in business transactions for their mutual and exclusive benefit it is not considered to be the type of an organization for which an exemption from tax was intended revrul_67_175 1965_1_cb_139 describes an organization that subsidizes the prosecution of a lawsuit for an injunction to prevent air pollution of a region which does not cause an organization of growers and processors of agricultural products to lose its exempt the organization is considered to be promoting the status under sec_501 of the code common business_interest of the members of the organization and the activity is directed toward the improvement of business conditions in a particular line_of_business revrul_68_265 1968_1_cb_265 defines a particular service for the purposes of sec_501 of the code as including an activity that serves as a convenience or economy to members of the organization in the operation of their own businesses see also revrul_68_264 1968_1_cb_264 revrul_73_411 1973_2_cb_180 in discussing the exempt status of a shopping center merchants’ association under sec_501 of the code describes in detail the history of sec_501 and the types of organizations described therein commerce or similar organization the common business_interest required under sec_1_501_c_6_-1 of the regulations is usually the general economic welfare of a community membership is voluntary and open generally to all business and professional men and women in the community the revenue_ruling states that it has been accepted that an organization seeking exemption from federal_income_tax under sec_501 as a chamber of commerce or board_of trade must be one whose efforts are directed at promoting the common economic_interest of all the commercial enterprises in a given trade community the revenue_ruling also defines trade associations or business_leagues as similar to chambers_of_commerce or boards in the case of a chamber of of trade except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry revrul_74_81 1974_1_cb_135 holds that a nonprofit organization formed to promote the business welfare and interest of persons engaged in the contracting trade and related industries and whose principal activity is to provide its members with group workmen's_compensation insurance is not entitled to exemption under sec_501 of the code the revenue_ruling concludes that by providing group workmen’s compensation insurance for its members the organization relieves the members of obtaining this insurance on an individual basis resulting in a convenience in the conduct of their businesses therefore the organization is rendering particular services for individual persons as distinguished from the improvement of business conditions in the contracting and related industries generally revrul_74_147 1974_1_cb_136 describes an organization whose members represent diversified businesses that own rent or lease one or more digital computers produced by various manufacturers without regard to identity of the manufacturer of any such computer the sole activity of the organization mentioned in the revenue_ruling is the holding of semi- annual conferences at which operational and technical problems relating to computer use are discussed the revenue_ruling concludes that the organization’s primary objective provision of a forum for the exchange of information which will lead to the more efficient utilization of computers by its members and other interested users improves the overall efficiency of its members’ business use of computers and qualifies for exemption under sec_501 of the code revrul_83_164 1983_2_cb_95 holds that an organization whose members represent diversified businesses that own rent or lease computers produced by a single computer manufacturer does not qualify for exemption under sec_501 of the code the organization's primary activity is promoting the common business_interest of users of one particular brand of computers the revenue_ruling also defines a line_of_business as either an entire industry or all components of an industry within a geographic area in 440_us_472 the supreme court held that an organization whose membership consisted of the franchisees of one brand of muffler did not constitute a line_of_business within the meaning of sec_501 of the code because a single brand represented only a segment of an industry the information you have submitted fails to establish that the individuals you classify as members are in a common line_of_business for purposes of sec_501 of the code which requires more than a finding that the individuals or organizations are engaged in a business your membership the only requirement for which is good character community standing and working in an occupational classification different from other members does not appear to represent either a specific industry or various professions within a common business field your membership is not comprised of either an entire industry or all components of an industry within any particular trade community since you are not structured along particular industry or business lines your right to exemption under sec_501 of the code if any must rest on your characterization as a chamber of commerce of similar organization as discussed and made clear in revrul_73_411 supra membership in a sec_501 chamber of commerce or similar organization is voluntary and open generally to all business and professional men and women in the community you are not serving the common business interests of all the professional men and women in the community but rather you are serving the individual interests of your members through personal business leads this activity is important enough to you to warrant one of your board members to be in charge of such leads and your members are required to provide a minimum number of leads every meeting your bylaws even require each of your members to provide a minimum of nine leads per quarter in this manner your structure provides personal business benefits to the individual entities receiving leads any benefit you provide in general to businesses in the area as opposed to providing benefits to individual persons or entities is not evident in your activities as it is in revrul_67_175 supra thus you are lacking the essential element of representation of a line_of_business within the meaning of sec_501 of the code therefore you are not considered to be a trade_association business league or chamber of commerce within the meaning of sec_501 which defines trade associations or business_leagues as similar to chambers_of_commerce or boards_of_trade except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry your primary activity appears to be the holding of weekly membership meetings one of the primary activities performed at the meetings and one of the reasons for your meetings appears to be the passing of leads from each member to other members and the presentation of a commercial for a member's business this activity is considered to be advertising which is a particular service within the meaning of sec_501 of the code see revrul_68_265 supra in addition your activities are described in revrul_74_81 supra as rendering particular services for individual persons as distinguished from the improvement of business conditions in an industry generally since this activity of rendering particular services for individual persons is your primary activity you are not described in sec_501 of the code pursuant to sec_1_501_c_6_-1 of the regulations your program is similar to that of the organization described in revrul_59_391 supra in that the sole purpose your members appear to have in common is a mutual desire to increase their own individual businesses also your membership is restricted to one member from each occupational classification the basic holding in revrul_59_391 is that the participants have no common business_interest other than a mutual desire to increase sales and that this is not sufficient to establish a common line_of_business for the purposes of sec_501 of the code similarly your membership is not made up of persons with a common business_interest within the meaning of sec_501 we have concluded that the holding in revrul_59_391 applies to you and therefore you do not qualify for exemption under sec_501 as discussed and made clear in revrul_73_411 supra membership in and enjoyment of privileges in an organization exempt under sec_501 of the code is not to be restricted or limited to a select number of entities within the described community or industry membership in a trade_association business league or a chamber of commerce described in sec_501 is both voluntary and open generally to all entities within a particular line_of_business or closely related lines of business your membership is restrictive in a manner similar to the organization discussed in revrul_59_391 supra because you do not permit two persons of the same occupational category to be your members and any three of your current members can preclude a prospective member from membership for this reason your membership is not considered to be open generally to all business men and women in your community within the meaning of revrul_73_411 and is not within the intendment of sec_501 you are not similar to the organization described in revrul_74_147 supra because your purpose is to promote your member's personal interests through leads and loyalty only rather than providing as an example for the exchange of general information for the benefit of common business interests within the meaning of sec_501 it is clear that your activities are geared toward a particular group of businesses in the same manner as the organization denied exemption under sec_501 of the code in revrul_83_164 supra by directing your activities solely to this group you are improving business conditions only for this group not to an industry as a whole or to the general business of the area as stated above one of your important activities is the furthering the individual business interests of your members through the provision of leads from one member to another these individual business interests moreover are in competition with the same business interests for other similar organizations in your business area one of the key considerations for exemption under sec_501 of the code is whether your activities give a competitive edge to your special programs as opposed to other similar special programs carried on by similar organizations the fact that your benefits are available only to your members and that your bylaws preclude more than one member in a particular occupation shows that you benefit only one segment of any particular industry only your members can take advantage of the leads that are required to be passed between your members non-members do not have any access to these leads your members are in direct competition with other business persons in your area involved in the same occupations and persons who are not admitted to your membership derive no benefit although they are in the same industry in the same area as discussed in revrul_83_164 and national muffler dealers ass'n v u s both supra benefits essentially for only a particular segment of an industry precludes exemption under sec_501 of the code these reasons preclude your exemption as a trade_association business league or chamber of commerce or similar organization under sec_501 of the code accordingly for these reasons you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter wee will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter robert choi director exempt_organizations rulings agreements sincerely yours
